DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi).

    PNG
    media_image1.png
    612
    980
    media_image1.png
    Greyscale

RE Claim 1, Antol discloses in FIG. 2 a semiconductor device comprising: 
a semiconductor substrate 214;
a first insulating film 228 [0021] formed on the semiconductor substrate 214. It is the examiner position that the insulating film 228 between the metal layer M7 and M6, hence below the metal layer M7, hence the claimed limitation is met; 
a pad 226 M7 “metal interconnect layer M7” formed on the first insulating film 228;
a second insulating film 216/218 “dielectric stack 1” formed on the first insulating film so as to cover the pad 226 M7 “metal interconnect layer M7” [0020]; 
an opening portion formed in the second insulating film 216 “dielectric stack 1” so as to expose a first part of the pad 226 M7 “metal interconnect layer M7” “wire bonding region 210” while a second part of the pad 226 M7 “metal interconnect layer M7” is covered by the second insulating film 216/218 “dielectric stack 1” “probe region 212”;
a metal film 211 “bonding pad”, referring to FIG. 2  [abstract and 0020] formed 
1) on the first part of the pad “wire bond region” exposed from the opening portion and 
2) on a part of the second insulating film 216/218 “dielectric stack 1” that overlaps the second part of the pad 226 M7 “metal interconnect layer M7”, the metal film 211 “bond pad” being electrically connected to the pad 226 M7 “metal interconnect layer M7”, wherein an upper surface of the metal film has:
a first region where a wire “wire bond” contacts the metal film, wherein the first region is disposed at a first position on the upper surface of the metal film that corresponds to the first part of the pad 226 M7 “metal interconnect layer M7”; and
a second region “probe region” for bringing a probe into contact with the metal film 211 “bond pad”, wherein the second region is disposed at a second position on the upper surface of the metal film 211 “bond pad” that corresponds to the second part of the pad 226 M7 “metal interconnect layer M7”, 
wherein, in plan view, an entirety of the first region “wired bond region” where the wire contacts the metal film 211 “bond pad” falls within the opening portion.
Antol does not disclose wherein a thickness of the second insulating film 216 that overlaps the second part of the pad is larger than a thickness of the pad 56.
	However, in the same filed of endeavor, Choi discloses a semiconductor package, wherein an upper insulating structure defining first and second openings formed on the bonding pad portion and the boundary pad, and testing and probing region [0160], wherein the thickness of the upper insulating structure 140b is larger than a thickness of the pad 130. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use similar thickness of the second dielectric layer and pad of Antol similar to Choi’s disclosure in order to assure proper electrical isolation.
RE Claims 2 and 3, Antol does not explicitly discloses a semiconductor device, wherein the second insulating film is an inorganic insulating film or a laminated film including an inorganic insulating film, or wherein the second insulating film is a silicon nitride film or a laminated film including a silicon nitride film.
However, Antol discloses that for first dielectric layer 228 is made of inorganic material such as silicon oxide or silicon nitride [0025].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the silicon nitride material as the materials of passivation layer 216, as a well-known insulating material in order to protect and isolate pads 211/216. 
RE Claim 5, Antol discloses semiconductor device, wherein the pad 226 M7 “metal interconnect layer M7” is made of aluminum, gold or copper [0021 and 0025].
Antol is silent with respect to material of the metal film.
However, Antol recognized the distinction between the application of various metal materials such as aluminum, gold and copper. Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to used gold as the material for the metal layer of the probe and bond regions as a well-known metal materials in order to obtain the best conductive properties
RE Claim 9, Antol discloses a semiconductor device, wherein the first part of the pad is present but the second insulating 216/218 film is not present below the first region “wirebond region”.
RE Claim 11, Antol does not discloses a semiconductor device, wherein a thickness of the metal film is larger than a thickness of the pad.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the thickness of the metal film is larger than a thickness of the pad, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being un-patentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi) and in furhter view of Sukekawa (US 2012/0091518), (hereinafter, Sukekawa).

RE Claim 4, Antol discloses a semiconductor device, wherein the second insulating film 216/218 is a laminated dielectric film.
 Antol does not discloses the second insulating film 216/218 is a laminated dielectric film is made of a silicon nitride film and a silicon oxide film located on the silicon nitride film.
However, in a related art, Sukekawa discloses a laminated passivation layer is formed over a pad structure 18, referring to FIGS.  44A and 44B, wherein a laminated film of a silicon nitride film 45 and a silicon oxide film 46 located on the silicon nitride film 45.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the laminated passivation layers of Sukekawa disclosure as the passivation layer of Tan in order to achieve the protection of the pad underlying interconnect structure.




Claims 6-8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi) and in further view of Lin et al. (US 2007/0164279), (hereinafter, Lin).

RE Claims 6 and 8, Antol does not disclose a semiconductor device, wherein the metal film of the bond and probe regions is composed of a laminated film of a nickel film and a gold film located on the nickel film, and the gold film is an uppermost layer of the laminated film.
However, in the same field of endeavor, Lin discloses in FIG. 8G a pad structure, wherein a metal layer 154, formed on a pad 34, is composed of a laminated film of a nickel film and a gold film located on the nickel film, and the gold film is an uppermost layer of the laminated film [0120].
Therefore, it would have obvious for one of ordinary skill in the art, at the time of filing, to use the same lamination of metal layer of Lin for Tan’s metal structure in order to achieve better electrical connection.
RE Claim 7, Antol in view of Lin does not disclose a semiconductor device, wherein the gold film is thicker than the nickel film.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed gold film is thicker than the nickel film, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD